Exhibit 10.6

LOGO [g84308ex10_6logo.jpg]

April 17, 2008

TO WHOM IT MAY CONCERN

To clarify our understanding of the Exclusive License and Distribution Agreement
(the “Agreement”) dated August 3, 2006 between Reduct NV and Geospatial Mapping
Systems, Inc. (“Geospatial”) and the two successive addenda dated December 21st,
2007 and March 21st, 2008, we confirm that should Geospatial fail to pay
Exclusivity fees as defined in Schedule 3.1 of the Agreement other than payments
already agreed, or should Geospatial fail to achieve at least 70% of its
Intercompany Sales as defined in Schedule 3.1 of the Agreement, Geospatial will
be able to use the systems in its possession freely and Reduct will continue to
service those systems under normal commercial conditions. In case Reduct
appoints a new or additional US distributor, we expect that Geospatial will be
able to, directly or indirectly, purchase further Reduct systems.

 

  

LOGO [g84308ex10_6sig.jpg]

      Otto P. Ballintijn       Managing Director       Reduct NV   

 

Reduct n.v.    Molenberglei 42 • 2627 Schelle • Belgium Tel.: +32(0)3 451 77 39
   BTW/VAT: BE 476.198.536 Fax: +32(0)3 451 77 31    H.R.A.: 348.184 • KBC:
735-0030244-65 www.ductrunner.com    IBAN: BE18 7350 0302 4465 - BIC KREDBEBB